J-S54028-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

J.L.D., O/B/O, M.E.D.                              IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

T.A.J.

                            Appellant                    No. 30 WDA 2016


                     Appeal from the Order December 2, 2015
               In the Court of Common Pleas of Armstrong County
                    Civil Division at No(s): No. 2015-1385-Civil


BEFORE: BENDER, P.J.E., OTT, J., and MUSMANNO, J.

MEMORANDUM BY OTT, J.:                                    FILED JULY 26, 2016

         T.A.J.1 appeals from the order entered December 2, 2015, in the Court

of Common Pleas of Armstrong County, granting J.L.D.’s request, on behalf

of her minor daughter M.E.D., for a final protection order pursuant to the

Protection From Abuse (“PFA”) Act, 23 Pa.C.S. § 6101 et. seq. On appeal,

T.A.J. argues that the PFA order was not supported by substantial evidence.

Based on the following, we affirm.

         The trial court aptly detailed the facts underlying this appeal, which we

adopt as dispositive.        See Trial Court Opinion, 2/3/2016, at 1-2; N.T.,

____________________________________________


1
  Although the record and the trial court’s opinion identify the parties by
their full names, because both the defendant and complainant are minors,
“we will identify them in both the caption and in this memorandum by their
initials to preserve their privacy.” E.W. v. T.S., 916 A.2d 1197, 1199 n.1
(Pa. Super. 2007).
J-S54028-16



12/2/2015, at 25-27. We summarize the procedural history of the case as

follows. On October 2, 2015, J.L.D. filed a PFA petition on behalf of M.E.D.

against T.A.J. On the same day, a Temporary PFA was granted by the trial

court. On October 16, 2015 the trial court appointed a guardian ad litem to

represent T.A.J. On December 2, 2015, a hearing was held at which time

the trial court entered the final PFA at issue. This timely appeal followed.2

       T.A.J.’s sole argument on appeal asserts the trial court abused its

discretion   in   determining      that   T.A.J.   “knowingly”   abused   M.E.D.   in

accordance with 23 Pa.C.S. § 6102(a)(5). T.A.J.’s Brief at 8-9.

       Our standard of review is well settled.

       In reviewing the validity of a PFA order, we must determine
       whether the evidence, in the light most favorable to petitioner
       and granting her the benefit of all reasonable inferences, was
       sufficient to sustain the trial court’s determination that abuse
       was shown by a preponderance of the evidence. Moreover, we
       must defer to the lower court’s determinations of the credibility
       of witnesses at the hearing.

R.G. v. T.D., 672 A.2d 341, 342 (Pa. Super. 1996) (internal citations

omitted). Moreover,

       [a] PFA order may be issued “to bring about a cessation of abuse
       of the plaintiff….” 23 Pa.C.S. § 6108. “Abuse,” as defined by the


____________________________________________


2
  On January 5, 2016, the trial court ordered T.A.J. to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
T.A.J. complied with the trial court’s directive, and filed a concise statement
on January 26, 2015.




                                           -2-
J-S54028-16


      statute in relevant part, is “the occurance of one or more of the
      following acts between … intimate partners:

         (5) Knowingly engaging in a course of conduct or
         repeatedly commiting acts toward another person,
         including following the person, without proper authority,
         under circumstances which place the person in reasonable
         fear of bodily injury….”

      23 Pa.C.S. § 6102(a)(5).

Id.

      Our review of the record confirms that the trial court did not abuse its

discretion in concluding T.A.J. violated 23 Pa.C.S. § 6102(a)(5).    See Trial

Court Opinion, 2/3/2016 at 1-3 (finding: (1) M.E.D. and T.A.J. entered a

tumultuous relationship on April 2, 2015, which led to many fights that

frightened M.E.D.; (2) T.A.J. continuously went to and remained outside

M.E.D.’s house after their fights, despite objections from both M.E.D. and

her brothers; and (3) the abuse culminated on September 29, 2015, when

M.E.D. told T.A.J. about a male friend, and T.A.J. responded by (a)

threatening to kill M.E.D., her unborn baby, her male friend, and her cat; (b)

threatening to make her life “a living hell;” and (c) calling M.E.D. up to 20

times that day with no answer, causing M.E.D. to become frightened and

intimidated). Furthermore, to the extent T.A.J. denied the allegations, the

trial court specifically found his testimony incredible. N.T., 12/2/2015 at 27.

In reviewing a PFA order, “[w]e must defer to the credibility determinations

of the trial court.” Custer v. Cochran, 933 A.2d 1050, 1058 (Pa. Super.




                                     -3-
J-S54028-16



2007) (en banc) (citation omitted). Therefore, we adopt the discussion of

the trial court as dispositive of this appeal.

       Order affirmed.3



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/26/2016




____________________________________________


3
  In the event of further proceedings, the parties are directed to attach the
trial court’s February 3, 2016, opinion to this memorandum.



                                           -4-
                                                                                  Circulated 07/26/2016 12:37
                                                                                                        12:32 PM




    IN THE COURT Ob' COMMON               J?LEAS OF ARMSTRONG    COUNTY', PENNSYLVANIA


 ....     _L.    iall,_ 0/B/O,
 ~E.-..., Plaintiff
                           vs.                      No, 2015 - 1385 - CIVIL




                                   Pa.R.A.P.     1925 OPINION

VALASEI< ,       l? • J,

                   This is an appeal from a final protection from abuse

 {"PFA") order entered by this Court against Defendant on December 2,

2015.

                  Defendant has filed his statement of issues presented· on

appeal.         The issues are:          (1) that the trial   court's decision to issue

the permanent PFA order was in error in that the same was not

supported by the evidence, and (2) that the trial court's decision                      to

issue the permanent PFA order was in error in that defendant's actions

did not constitute abuse as defined under 23 Pa.C.S,A.                  §   6102(a).

                  The Court made certain findings on the record at the end of

the PFA hearing in support of its decision to issue a final PFA.                       The

court wishes to ~upplement its on-the-record                  findings with the

following facts.                 Defendant, age 151 and the victim, age 14, were

boyfriend and girlfriend.                The victim is pregnant with Defendant's

child,   which is due on March 19, 2016.

                 Defendant and the victim began going t?gether on Apcil 2,

2015.    The couple fought all the timo.              Defendant would come to the
 victim's     house and constantly             refuse     to leave.        Defendant     called    the

 victim     demeaning names such as "slutn                 and "whore.n         Defendant     pulled

 the victim's hair.              When Defendant        and the victim would fight,

 Defendant     would run through            the victim's         house and flip over a kitchen

 chair.      'fhis frightened        the victim.         Once,     Defendant    slammed     the

 victim's     door,     breaking it.

                   Defendant     would constantly         go by the victim's           house after a

 fight.     The victim would ask her brothers                    to tell    Defendant      to leave.

 However,     Defendant        refused to leave.          He would just sit outside               the

 victim's    house and sometimes             yell.      The victim told Defendant            she

 wanted some time alone and that she needed to think, but he continued

 driving    past     her house anyway.

               on September         29,    2015,     the victim had a conversation             with a

male friend named -                        The victim told Defendant             about-·

Defendant     became enraged.             He threatened      to kill the victim and her

baby if th~ victim          broke    up with Defendant.             Defendant     also said he

would kill -                or anyone       else that the victim was with.                  Defendant

told   the victim he would make her life "a living hell."                              In addition,

Defendant     told the victim that he would kill her cat.

               Even though the victim did not want to speak                        to Defendant,

he continued        to call the victim.              Defendant     filled up the victim's

voice mail with messages.                 The victim blocked Defendant's               calls, but

he used other         people's    phones     to try to avoid being blocked.

Defendant called the victim about 20 times that day.                            He just     kept

calling.     The victim is afraid of him.

              The above record demonstrates                 that    for a number of months,
 Defendant intimidated and dominated the victim through anger, name-

 calling, refusing to leave her house and acts of violence.                  This

culminated in a phone call on September 29, 2015, during which

Defendant threatened to kill the victim,             her baby and the victim's

 friend,-.

            The record provides more than adeq~ate support that

Defendant violated     23 Pa.C,S.A.   §       6102(a) (5) by "(k)knowingly    engaging

in a course of conduct or repeatedly committing acts toward another

person, including following the person, without proper authority,

under circumstances which place the person in reasonable fear of

bodily injury.n      Defendant is a very angry young man who is prone to

acts of violence.     His course of conduct placed the victim in

reasonable fear of bodily injury.             The Court's issuance of a final PFA

order against Defendant was clearly supported             by the evidence and
Defendant's actions undeniably fell within the definition of abuse.

           For all of these reasons,            this Court recommends affirrnance,




                                          3